DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 08/09/2022 has been entered. Claims 1-14 and 16-20 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 18 have been amended to recite “wherein the prototype fuel and the sample fuel have +/- 4 octane number”. This limitation is unclear. It states that they have +/-4 octane number, but not what they have +/-4 octane number from. Based on the original specification, it is believed the intent was that they differ from each other by +/- 4 octane; however, that is not clear from the claims. Additionally, as the octane number of the test fuel has not yet been obtained, and is unknown when the method begins, it is unclear how this limitation can be performed.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kopp (US Patent No. 5,633,798) in view of Payne et al. (US Patent No. 3,318,136), hereinafter “Payne”.
Regarding claim 1, Kopp teaches a method of assigning an octane number of a sample fuel, the method comprising:
operating an engine at an established compression ratio (Col 5 lines 4-8);
obtaining a plurality of knock intensities while operating the engine on two reference fuels, wherein each reference fuel has an assigned octane number (Col 4 line 65-Col 5 line 15; Col 6 lines 28-62),
fitting a line to the plurality of knock intensities (Col 8 lines 15-22);
obtaining a prototype fuel knock intensity while operating the engine on a prototype fuel having an assigned octane number (Col 6 lines 51-53; Col 8 lines 8-14);
obtaining a sample knock intensity while operating the engine on the sample fuel having an unassigned octane number (Col 6 lines 51-53; Col 8 lines 8-14), and wherein the prototype fuel and the sample fuel have +/- 4 octane number (Col 5 lines 16-28); and
assigning an octane number of the sample fuel based on the prototype fuel knock intensity, the sample knock intensity and the fitted line (Col 8 lines 12-22).
Kopp is silent regarding obtaining a plurality of knock intensities while operating the engine on at least three reference fuels; plotting the plurality of knock intensities relative to their respective assigned octane numbers.
However, Payne teaches a method of assigning an octane number of a sample fuel, the method comprising:
obtaining a plurality of knock intensities while operating the engine on at least three reference fuels (Col 4 lines 11-Col 5 line 3); and
plotting the plurality of knock intensities relative to their respective assigned octane numbers (Col 4 line 63-Col 5 line 3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Kopp, by obtaining a plurality of knock intensities while operating the engine on at least three reference fuels; plotting the plurality of knock intensities relative to their respective assigned octane numbers, as taught by Payne, for the purpose of more accurately determining octane number (Col 1 line 64-Col 2 line 9).

Regarding claim 6, the combination of Kopp and Payne teaches the established compression ratio is based on the assigned octane number of one of the plurality of reference fuels (Col 5 lines 4-8).

Regarding claim 7, the combination of Kopp and Payne teaches the established compression ratio is based on the octane number of the first of the plurality of reference fuels utilized in the engine  (Col 5 lines 4-8; Col 6 lines 35-37)).

Regarding claim 8, the combination of Kopp and Payne teaches the plurality of reference fuels are toluene standard fuels (Kopp Col 29 line 595).

Regarding claim 9, the combination of Kopp and Payne teaches the assigned octane number for each of the reference fuels differ from one other by a value of at least 0.5 octane number (See Payne Fig. 2).

Regarding claim 10, the combination of Kopp and Payne is silent regarding the assigned octane number for each of the reference fuels differ from each other by a value of no greater than 2.5 octane number. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made f or each of the reference fuels differ from each other by a value of no greater than 2.5 octane number, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 11, the combination of Kopp and Payne is silent regarding the assigned octane number for each of the reference fuels differ from each other by a value of that is in a range from 0.5 octane number to 2.5 octane number. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made for each of the reference fuels differ from each other by a value of that is in a range from 0.5 octane number to 2.5 octane number, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 12, the combination of Kopp and Payne teaches the assigned octane number of the reference fuel with the lowest octane number differs from the assigned octane number of the reference fuel with the highest octane number by a value that is in a range from 2.5 octane number and 8 octane number (Kopp Col 5 lines 16-37, See Payne Fig. 2).

Regarding claim 13, the combination of Kopp and Payne teaches the at least three reference fuels includes a first reference fuel, a second reference fuel, a third reference fuel, and a fourth reference fuel, wherein the second reference fuel has the lowest assigned octane number, the fourth reference fuel has the highest assigned octane number, and the first reference fuel has an assigned octane number that is greater than the assigned octane number of the third reference fuel (See Payne Fig. 2 - “first”, “second”, “third”, and “fourth” are considered merely labelling).

Regarding claim 14, the combination of Kopp and Payne teaches the at least three reference fuels includes a first reference fuel, a second reference fuel, a third reference fuel, and a fourth reference fuel, wherein the second reference fuel has the highest assigned octane number, the fourth reference fuel has the lowest assigned octane number, and the first reference fuel has an assigned octane number that is less than the assigned octane number of the third reference fuel  (See Payne Fig. 2 – “first”, “second”, “third”, and “fourth” are considered merely labelling).

Regarding claim 15, the combination of Kopp and Payne silent regarding the at least three reference fuels are run through the engine in an order in which fuels with the next highest or next lowest octane number are not run consecutive with one another. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the at least three reference fuels are run through the engine in an order in which fuels with the next highest or next lowest octane number are not run consecutive with one another, since it requires choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Regarding claim 16, the combination of Kopp and Payne teaches fitting the line includes fitting the line with a linear method, a polynomial method, or both a linear method and a polynomial method (Col 8 lines 15-22).

Regarding claim 17, the combination of Kopp and Payne teaches fitting the line includes obtaining a linear formula, a polynomial formula, or both a linear formula and a polynomial formula for the fitted line (Col 8 lines 15-22).

Claims 2-5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kopp in view of Payne in view of Sinn et al. (US PGPub 2018/0216428), hereinafter “Sinn”.
Regarding claim 2, the combination of Kopp and Payne is silent regarding fitting the line further comprises obtaining an R squared value for the fitted line, comparing the R squared value with a minimum acceptable R squared value, and validating the fitted line if the R squared value is at least the minimum acceptable R squared value.
However, Sinn teaches fitting a line comprising obtaining an R squared value for the fitted line, comparing the R squared value with a minimum acceptable R squared value, and validating the fitted line if the R squared value is at least the minimum acceptable R squared value (¶¶77-87).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Kopp and Payne, by fitting the line further comprises obtaining an R squared value for the fitted line, comparing the R squared value with a minimum acceptable R squared value, and validating the fitted line if the R squared value is at least the minimum acceptable R squared value, as taught by Sinn, for the purpose of improving certainty (¶14).

Regarding claim 3, the combination of Kopp, Payne, and Sinn teaches the minimum acceptable R squared value is at least 95 (Sinn ¶81).

Regarding claim 4, the combination of Kopp, Payne, and Sinn teaches the minimum acceptable R squared value is at least 98.9 (Sinn ¶81).

Regarding claim 5, the combination of Kopp, Payne, and Sinn teaches if the R squared value is less than the minimum acceptable R squared value (Sinn ¶¶81,84),
identifying as an outlier knock intensity the knock intensity from the plurality of knock intensities that resulted in the R squared value being less than the minimum acceptable R squared value (Sinn ¶¶81,84),
obtaining a new knock intensity for a reference fuel having an assigned octane number that is the same as the assigned octane number of the reference fuel that resulted in the outlier knock intensity (Sinn ¶¶81,84 – one of ordinary skill in the art would find it obvious that reevaluating a value would comprise obtaining a new value);
replacing with outlier knock intensity with the new knock intensity (Sinn ¶¶81,84);
plotting the new knock intensity with the remaining of the plurality of knock intensities  (Sinn ¶¶84-85; Payne Col 4 line 63-Col 5 line 3);
fitting a line to the plotted the knock intensities (Sinn ¶¶84-85; Kopp Col 8 lines 15-22); and
obtaining the octane number of the sample fuel based on the prototype fuel knock intensity, the sample knock intensity and the fitted line (Kopp Col 8 lines 12-22).

Regarding claim 18, the combination of Kopp, Payne, and Sinn, for the motivation as prior established, teaches method of obtaining an octane number of a sample fuel, the method comprising:
operating an engine at an established compression ratio (Kopp Col 5 lines 4-8);
obtaining a first knock intensity while operating the engine on a first reference fuel having a first assigned octane number (Kopp Col 4 line 65-Col 5 line 15; Col 6 lines 28-62; Payne Col 4 lines 11-Col 5 line 3),
obtaining a second knock intensity while operating the engine on a second reference fuel having a second assigned octane number (Kopp Col 4 line 65-Col 5 line 15; Col 6 lines 28-62; Payne Col 4 lines 11-Col 5 line 3),
obtaining a third knock intensity while operating the engine on a third reference fuel having a third assigned octane number (Kopp Col 4 line 65-Col 5 line 15; Col 6 lines 28-62; Payne Col 4 lines 11-Col 5 line 3), and
obtaining a fourth knock intensity while operating the engine on a fourth reference fuel having a fourth assigned octane number (Kopp Col 4 line 65-Col 5 line 15; Col 6 lines 28-62; Payne Col 4 lines 11-Col 5 line 3);
plotting the first, second, third, and fourth knock intensities relative to their respective first, second, third, and fourth assigned octane numbers (Payne Col 4 lines 11-Col 5 line 3);
fitting a line to the plotted first, second, third, and fourth knock intensities (Kopp Col 8 lines 15-22; Payne Col 4 lines 11-Col 5 line 3);
obtaining an R squared value for the fitted line, comparing the R squared value with a minimum acceptable R squared value, and validating the fitted line if the R squared value is at least the minimum acceptable R squared value (Sinn ¶¶77-87);
obtaining a prototype fuel knock intensity while operating the engine on a prototype fuel having an assigned octane number (Kopp Col 6 lines 51-53; Col 8 lines 8-14);
obtaining a sample knock intensity while operating the engine on the sample fuel having an unassigned octane number (Kopp Col 6 lines 51-53; Col 8 lines 8-14), and wherein the prototype fuel and the sample fuel have +/- 4 octane number (Kopp Col 5 lines 16-28); and
if the fitted line is validated (Sinn ¶¶77-87), obtaining the octane number of the sample fuel based on the prototype fuel knock intensity, the sample knock intensity and the fitted line (Col 8 lines 12-22).
The combination of Kopp and Payne silent regarding running the first, second, third, and fourth reference fuels through the engine in an order in which fuels with the next highest or next lowest octane number are not run consecutive with one another. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made for running the first, second, third, and fourth reference fuels through the engine in an order in which fuels with the next highest or next lowest octane number are not run consecutive with one another, since it requires choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Regarding claim 19, the combination of Kopp, Payne, and Sinn teaches the minimum acceptable R squared value is at least 95 (Sinn ¶81).

Regarding claim 20, the combination of Kopp, Payne, and Sinn teaches the assigned octane number for each of the reference fuels differ from each other by a value of that is at least 0.5 octane number (Kopp Col 5 lines 16-37, See Payne Fig. 2). The combination of Kopp, Payne, and Sinn is silent regarding that the range is from 0.5 octane number to 2.5 octane number. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made for each of the reference fuels differ from each other by a value of that is in a range from 0.5 octane number to 2.5 octane number, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive.
Applicant argues that Kopp and Payne do not disclose “the prototype fuel and the sample fuel have +/- 4 octane number”. As noted above in the 112(b) rejection above, this limitation lacks clarity and presents issues of indefiniteness. Further, Kopp explicitly discloses examples where the prototype fuel and sample fuel vary by 4 octane number in the sections cited in the above rejection. Therefore, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747